Title: From Alexander Hamilton to Jonathan Cass, 18 May 1800
From: Hamilton, Alexander
To: Cass, Jonathan


          
            Sir,
            NY. May 18th. 1800
          
          As Lieutenant Peyton has made the receipt of four months pay in advance a the condition of his continuance in service I have transmitted his letter to the S of War, and recommended an acceptance of his resignation—It will therefore be necessary for you to send Lieut Climson with the detachment to Pittsburg—
          Major Cass—
        